DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
One or more information disclosure statements were submitted with the instant application. The references cited in the one more or more information disclosure statements have been reviewed and considered by the Examiner. Any art in the one or more information disclosure statements will be cited below, as appropriate.  
 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly, the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “OUTPUTTING PRECEDING PRINTER COMMAND BASED ON PRINTER MODEL INFORMATION.”
    
End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent Application Publication No. 2002/0030846 A1 to Moriyama et al. discloses if the printing mode is different from the immediately preceding printing mode, the host computer executes processing to acquire model-specific information of the printer and creates a print command and print data in accordance with this information (Moriyama et al., [0132]).

In regard to claim 1, prior art of record fails to teach or render obvious, alone or in combination, the print instruction being an instruction to cause a particular printer among one or more printers connected to the information processing apparatus to perform printing without using a printer driver corresponding to the particular printer, the printing program being a program implemented in the operating system, the printer information obtained in the printer information obtaining process including model information indicating a model of the particular printer instructed by the print instruction; a command generating process of generating, based on the model information, a preceding operation command causing the printer to perform a preceding operation in accordance with the model of the particular printer before starting the printing; and a command outputting process of outputting the preceding operation command to the particular printer through a communication interface of the information processing apparatus, in conjunction with the remaining limitations of claim 1.

In regard to claims 16-17, the claims recite essentially the same allowable subject matter as claim 1, and are therefore allowable for at least the same reasons as claim 1. 

In regard to claims 2-15, the claims depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
(SIGNATURE PAGE ATTACHED)

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        06/04/2022